DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2019 and 08/08/2021 are being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in line 4, 18 and 21; claim 4 in line 2, claim 7 in line 3; claim 15 in line 3; claim 29 in line 5; and claim 30 in line 3 recite the limitations "the group".  There is insufficient antecedent basis for these limitation in the claim.
As to claims 2-31, isn’t the “a chemical liquid” line 1 in each claim the same as that of claim 1 line 1?  They do appear to be the same, and the applicant is claiming the same liquid several times.  The examiner suggest amending claims 2-31  line 1 to - - the chemical liquid - -.
Claim 1 line 16, claim 26 line 28, and claim 27 line 26 contain the trademark/trade name “ISO14644-1:20t5”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe international standard and, accordingly, the identification/description is indefinite.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Allowable Subject Matter
Claims 1-31 will be allowable if the claims are amended to overcome the 35 USC § 112 rejection made.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record include US 20150286143 A1.
US 20150286143 A1 discloses a process for manufacturing a resist composition which is used in a manufacturing process of a semiconductor apparatus, comprising the steps of: cleaning a manufacturing apparatus for a resist composition with a cleaning solution; analyzing the cleaning solution taken out from the manufacturing apparatus; repeating the step of cleaning and the step of analyzing until a concentration of metal components contained in the cleaning solution becomes 5 ppb or less; and manufacturing the resist composition by using the manufacturing apparatus after the step of repeating.
With respect to claim 1, the reference fails to teach step W of preparing a first container having a liquid contact portion, adopting a portion of the chemical liquid as a liquid, and washing at least a portion of the liquid contact portion by using a liquid; a step A of adopting a portion of the chemical liquid as b liquid and performing concentration of b liquid by using the washed first container so as to obtain c liquid; a step B of performing measurement of a content of a specific component in c liquid; and a step C of comparing the content of the specific component with a preset standard value, wherein the step W, the step A, the step B, and the step C are performed in this order.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/GEDEON M KIDANU/Examiner, Art Unit 2861     

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861